- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June, 2010 Commission File Number 1-34129 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS (Exact name of registrant as specified in its charter) BRAZILIAN ELECTRIC POWER COMPANY (Translation of Registrant's name into English) Avenida Presidente Vargas, 409 - 13th floor, Edifício Herm. Stoltz - Centro, CEP 20071-003, Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Index Page Analysis of the Result 02 Eletrobras Holding 10 Generation and Transmission Companies 20 Itaipu 21 Eletrobras Furnas 25 Eletrobras Chesf 37 Eletrobras Eletronorte 46 Eletrobras Eletronuclear 57 Eletrobras Eletrosul 63 Eletrobras CGTEE 71 Eletrobras Eletropar 77 Distribution Companies 79 Eletrobras Distribuição Roraima 80 Eletrobras Amazonas Energia 85 Eletrobras Distribuição Rondônia 93 Eletrobras Distribuição Acre 98 Eletrobras Distribuição Alagoas Eletrobras Distribuição Piauí DFS  Capital Management Department DFSI  Investor Relations Division invest@eletrobras.com.br www.eletrobras.com Marketletter  March 2010 ELETROBRAS PERFORMANCE DURING THE FIRST QUARTER 2010 E letrobras registered in the first quarter of 2010 a net income of R$ million, equivalent to R$ per share, % higher than in the same period of the previous year , when a net income of R$ 101.3 million, was recorded equivalent to R$ 0.09 per share. The result of 2010 corresponds to a Return on Shareholders Equity of 0.96% in comparison to 0.12% the previous year. The result of this first quarter of 2010 was impacted by the losses relating to the recognition of the effect of U.S. inflation, measured by the indices Industrial Goods and Consumer Price, which affect the commercialization of energy from Itaipu, in the form of Regulatory Assent, which negatively impacted the quarters result in R$ 581 million. The balance of the Regulatory Asset deriving from trade energy of Itaipu Binacional during the period between January and March 2010, represented by the item line Right of Reimbursement, presented in the Non-Current Asset is R$ 443 million. 1. Eletrobrás System Electric Energy Transactions A  Energy sale  R$ thousand Parent Company Consolidated 03/31/2010 03/31/2009 03/31/2010 03/31/2009 Supply - - Gross Supply - - Transmission - - Electric Energy traded at CCEE  short-term energy 453,031 431,312 Relending of Itaipu Energy 1,483,316 1,884,347 Regulatory Asset  Itaipu Energy Trading (1,401,172) (1,049,041) Other 2,883 2,975 538,056 1,269,593 B - Energy purchased for resale and use of transmission lines  R$ thousand Parent Company Consolidated 03/31/2010 03/31/2009 03/31/2010 03/31/2009 Supply - - 132,237 Gross Supply - - 108,112 Transmission - - 388,576 Electric Energy traded at CCEE  short-term energy 300,171 334,163 503,334 Relending of Itaipu Energy 833,064 124,614 Other 1,576 (594,552) 138,078 (511,066) 1,134,811 1,709,458 1,225,779 1,700,466 1.2 Consolidated Financial Statement The Consolidated Financial Statement of the Eletrobrás System showed the following evolution CONSOLIDATED 1 st Quarter  R$ million Variation Operating Income (7.7%) Operating Expenses (12.3%) Profit before the Financial Result 32.7% Financial Result 193.5% Net Income 628.6% Net Income per share R$ 0.65 R$0.09 628.6% Market Value 6.2% Operating Margin (%) 14.9% 10.4% 4.5 pp Net Margin (%) 13.1% 1.7% 11.4 pp Operating Margin Operating Income / Operating Revenue Net Margin Net Income / Operating Revenue pp percentage point Market Value adjusted  ex-dividend 1.3 Ebitda Evolution The sum of the Ebtidas of the generation and transmission companies of energy, within the first quarter of 2010, totalized R$ 1,750 million, 22.1% higher than the amount registered in the same period of 2009 when it was registered an amount of R$ 1,434 million. Furnas presented an increase of 10.85%, changing from R$ 446 million to R$ 494 million. Chesf changed from R$ 544 millions to R$ 660 million with an increase of 21.44% . 2 Marketletter  March 2010 Eletronorte, which supplies the Brazilian Isolated System, presented a growth of 63.64%, changing from R$ 217 million in 2009 to R$ 355 million in 2010. Eletrosul presented, in the first quarter of 2010, an EBTIDA of R$ 119 million, 12.06% higher than the amount of R$ 106 million registered in the same period of 2009. Eletronuclear and CGTEE maintained the same level of the first quarter of 2009, R$ 142 millions and R$ 21 millions, respectively. In relating to the distribution companies of Eletrobras system, within the first quarter of 2010, the sum of the EBITDAS totalized R$ 39 millions, changing from R$ (78) millions in 2009 to R$ 39 millions in 2010, representing an increase of 149.71%. The value of EBTIDA obtained for each company of the Eletrobrás System is demonstrated after the Financial Statement of the companies. 2. Eletrobrás Shareholding Participations The results obtained by the companies invested by Eletrobrás had a positive impact on the Company result in 2010 of R$ 869 million, deriving from the evaluation of the shareholding investments, as shown below: R$ thousand Parent Company Consolidated 03/31/2010 03/31/2009 03/31/2010 03/31/2009 Investments in controlled companies Equity Method - - Capital Income - ITAIPU Investiments in Affiliates Equity Method Interest on Own Capital - - Other investments Interest on own capital 4 - 4 - Dividends 85 85 Investment remuneration in partnerships 3  Financial Result The devaluation of the Real compared to the US$ dollar and the fact that Eletrobrás holds relevant part of its receivables (net of obligations)  R$ 9,702 million (US$ million)  indexed to the foreign currency, mainly to the US$ dollar, produced a positive effect on the Companys result in the first quarter of 2010 when it was registered a net revenue of R$ 228 million deriving from the currency variation. In the same period of the previous year a loss of R$ 199 million was recorded. Relating to the monetary variation deriving from the internal prices index, it was verified a gain of R$ 189 million in the first quarter of 2010, against a loss of R$ 12 million registered in the first quarter of 2009, as shown below: R$ thousand Parent company Consolidated 03/31/2010 03/31/2009 03/31/2010 03/31/2009 Financial Revenues (Expenses) Revenues from interest, commission and fees 577,461 998,637 222,466 276,257 Debt Charges Charges on Shareholders Remuneration Revenue from Financial Applications 282,697 336,823 427,582 Arrears surcharge on electric energy 819 62,710 52,529 Other Revenues (expenses) 18,258 107,629 Sub Total 414,464 23,658 Net monetary and currency variation Net monetary variation (11,838) 101,861 21,621 Net currency variation 227,551 (199,226) 210,112 Sub Total 416,445 311,973 Total 830,909 335,632 3 Marketletter  March 2010 The main indexes of the financing contracts and of the onlendings showed the following variations in the periods: Dollar and IGPM Variation: 3.1  Financing Receivable By the end of the first quarter of 2010, the Company held contracts of loans and financing granted, totaling R$ thousand (December 31, 2009  R$ thousand), as per table below: Currency US$ thousand (equivalent) % R$ thousand US$ Dollar 8,027,131 14,296,321 IGP-M 2,132,702 3,798,341 Real 5,805,186 10,339,037 Yen 230,881 411,198 EURO 79,948 142,387 Total 16,275,847 28,987,286 PARENT COMPANY 03/31/2010 12/31/2009 CURRENT PRINCIPAL CURRENT PRINCIPAL CHARGES Non CHARGES Non Average Rate Value Current Current Average Rate Value Current Current Controlled cos and controlled as a whole ELETROBRAS FURNAS 7.58% 7.58% ELETROBRAS CHESF 8.75% - 8.75% - ELETROBRAS ELETROSUL 7.46% 7.46% ELETROBRAS ELETRONORTE 13.07% 13.07% ELETROBRAS ELETRONUCLEAR 11.73% 11.73% ELETROBRAS CGTEE 2.54% 2.54% ELETROBRAS DISTRIBUIÇÃO ALAGOAS 6.61% 6.61% - - ELETROBRAS DISTRIBUIÇÃO RONDÔNIA 8.45% - 8.45% - ELETROBRAS DISTRIBUIÇÃO PIAUÍ 9.39% - 9.39% - ELETROBRAS DISTRIBUIÇÃO ACRE 7.39% - 7.39% - ELETROBRAS AMAZONAS ENERGIA 7.95% - 7.95% - ITAIPU 7.08% - 7.08% - OTHER CEMIG 6.22% 6.22% COPEL 8.39% 0 8.39% 14 CEEE 8.01% - 8.01% DUKE 10.00% 10.00% AES TIETÊ 10.00% 10.00% AES ELETROPAULO 10.48% 10.48% TRACTBEL 12.00% - 12.00% CELPE 6.00% 6.00% CEMAR 5.94% - 5.94% - CESP 9.36% 9.36% OUTRAS - - ( - ) PCLD - T O T A L 4 Marketletter  March 2010 CONSOLIDATED 03/31/2010 12/31/2009 CURRENT PRINCIPAL CURRENT PRINCIPAL CHARGES Non CHARGES Non Average Rate Value Current Current Average Rate Value Current Current Controlled cos and as a whole ELETROBRAS FURNAS - ELETROBRAS CHESF - ELETROBRAS ELETROSUL - ELETROBRAS ELETRONORTE - ELETROBRAS ELETRONUCLEAR - ELETROBRAS CGTEE - ELETROBRAS DISTRIBUIÇÃO ALAGOAS - ELETROBRAS DISTRIBUIÇÃO RONDÔNIA - ELETROBRAS DISTRIBUIÇÃO PIAUÍ - ELETROBRAS DISTRIBUIÇÃO ACRE - ELETROBRAS AMAZONAS ENERGIA - ITAIPU - Other CEMIG 6.22% 6.22% COPEL 8.39% 0 8.39% 14 CEEE 8.01% - 8.01% DUKE 10.00% 10.00% AES TIETÊ 10.00% 10.00% AES ELETROPAULO 10.48% 10.48% TRACTBEL 12.00% - 12.00% CELPE 6.00% 6.00% CEMAR 5.94% - 5.94% - CESP 9.36% 9.36% Other - - ( - ) PCLD - T O T A L 5 Marketletter  March 2010 The long term installment of loans and financing granted using sector as well as own resources, including onlendings, have the following maturities: Após 2015 Total PARENT COMPANY CONSOLIDATED 3.2  Financing Payable Eletrobras ended the first quarter of 2010 with 13 contracts amongst loans, financings and bonds, totaling R$ 5,147,410 thousand (December 31, 2009  R$ 5,101,994 thousand), as shown below: Currency US$ thousand (equivalent) % R$ thousand US$ Dollar 90.68% EURO 2.83% Yen 6.49% Total PARENT COMPANY 03/31/2010 12/31/2009 CURRENT PRINCIPAL CURRENT PRINCIPAL CHARGES Non CHARGES Non Average Rate Value Current Current Average Rate Value Current Current Foreign Currency Financial Institutions Inter-American Development Bank - IDB 5.32% 5.32% Corporación Andino de Fomento - CAF 2.87% - 3.97% - Kreditanstalt fur Wiederaufbau - KFW 3.86% 3.87% AMFORP & BEPCO 6.25% 6.25% Dresdner Bank 2.15% - 2.15% Eximbank 1.85% - 1.85% - OTHER - Bonds Bonds due date 11/30/2015 7.75% - 7.75% - Bonds due date 07/30/2019 6.87% - 6.87% - - - Other National Treasury - ITAIPU - Local Currency FIDC - Other - Total CONSOLIDATED 03/31/2010 12/31/2009 CURRENT PRINCIPAL CURRENT PRINCIPAL CHARGES Non CHARGES Non Average Rate Value Current Current Average Rate Value Current Current Foreign Currency Financial Institutions Inter-American Development Bank - IDB 5.32% 5.32% Corporación Andino de Fomento - CAF 3.97% - 3.97% - Kreditanstalt fur Wiederaufbau - KFW 3.87% 3.87% AMFORP & BEPCO 6.25% 6.25% Dresdner Bank 2.15% 2.15% Eximbank 1.85% - 1.85% - Outras - Bonds Bonds due date 11/30/2015 7,75% - 7.75% - Bonds due date 07/30/2019 6,87% - 6.87% - - - Other National Treasury - ITAIPU Local Currency FIDC - - Other TOTAL 6 Marketletter  March 2010 a) The debts are guaranteed by the Government and/or by Eletrobrás. b) The total debt on foreign currency, including financial charges, corresponds in the parent company to R$ 5,147,411 thousand, equivalent to US$ 2,890,180 thousand and the consolidated debt amounts to R$ 14,333,44 thousand, equivalent to US$ 8,047,964 thousand. The percentage breakdown by currency is presented as follows: b) em a US$ EURO YEN Parent Company 91% 3% 6% Consolidated 97% 2% 1% c) The loans and financings are subject to charges, at an average rate, in the first quarter of 2010, of 5.19% p.a. and of 6.40% p.a in the first quarter of 2009. d) The long-term loans and financings stated in thousand of US$ dollars have the following maturities: After 2015 TOTAL Parent Company Consolidated 4  Provisions 4.1 Operating Provisons R$ Thousand PARENT COMPANY CONSOLIDATED 03/31/2010 03/31/2009 03/31/2010 03/31/2009 Contingencies 84,434 - PCLD  Consumers and Resellers - - PCLD - RTE - - PCLD  Financings and loans (1,681) PCLD  ICMS credits - - PCLD - Securities 80 80 Present Value Adjustment  Disposal of assets - - Losses in realization of AFAC 41,171 - - Unfunded liabilities in subsidiaries (9,620) - - Other (20,058) 94,326 7 Marketletter  March 2010 4.2 Provision for credits of questionable liquidation - PCLD The Company constitutes and maintains provision in accordance with ANEEL considering the analysis of the values which are stated in overdue receivables line item and in past losses report, the amount is considered enough by the Companys management to cover eventual loss esduring the performance of these assets. The balance on March 31, 2010 is R$ 2,052,662 thousand (December 31, 2009  R$ 1,896,774 thousand), as follows: CONSOLIDATED R$ thousand 03/31/2010 03/31/2009 RTE (Free Energy - Loss of Revenues and Part "A") Consumers and Resellers Companhia Energética do Amapá Others Consumers of the Distribution Companies CCEE - Short-Term Energy 4.3 Provision for Contingencies At the time of the closing of the Financial Statements, the Company shows the following provisions for contingent liability, by nature: Parent company Consolidated 03/31/2010 03/31/2009 03/31/2010 03/31/2009 CURRENT Labor - - 113,557 115,271 Taxes - - 38,080 27,178 Civil - - 52,268 36,227 (-) Legal Fees - - (57,150) - - 139,783 121,526 NON-CURRENT Labor 6,130 6,130 877,905 852,867 Taxes - - 114,458 122,881 Civil 1,395,879 1,311,445 2,804,858 2,622,737 (-) Legal Fees 906,642 827,685 2,360,727 2,302,017 5  Financial Results, for information purposes only, with and without Itaipu Binacional. Below, we present, for analysis, the summary of Balance Sheet and Consolidated Financial Results, excluding the effects of the pro rata consolidation of Itaipu Binacional. The information aims at making clear the Accounting Statements of Itaipu Binacional in the Consolidated Statements of the Eletrobrás System, taking into account its specificities, not being considered, in any way, as being the Consolidated Accounting Statements of the Eletrobrás System. CONSOLIDATED BALANCE SHEET (for information purposes, only) 03/31/2010 WITHOUT ITAIPU WITH ITAIPU Asset Current Consumers and Resellers 4,536,388 4,589,253 Financings and Loans 2,323,103 1,815,849 Others 20,095,172 20,533,322 26,954,663 26,938,423 Non-Current Long-Term Asser Financings and Loans 15,821,411 9,889,691 Others 9,255,707 9,421,486 25,077,118 19,311,177 Investments 7,302,218 7,213,168 Property, plant and equipment deferred and intangible 62,039,505 77,999,457 69,341,723 85,212,625 Total of Asset 121,373,504 131,462,225 Liability and Shareholders' equity 03/31/2010 Current WITHOUT ITAIPU WITH ITAIPU Financings and Loans 593,289 957.839 Suppliers 3,231,426 2.720.134 Others 7,374,219 7.903.137 11,198,934 11.581.110 Non-Current Financings and Loans 8,184,488 17.042.657 Others 24,810,456 25.658.833 32,994,944 42.701.490 No control Shareholders Participation 212,084 212.084 Shareholders' equity 76,967,541 76.967.541 77,179,625 77.179.625 Total of Liability and Shareholders' equity 121.373.503 131,462,225 8 Marketletter  March 2010 STATEMENT OF INCOME (for information purposes, only) 03/ 31/2010 WITHOUT ITAIPU WITH ITAIPU OPERATING REVENUE Operations of electric energy 5,750,359 5,808,998 Deductions (563,253) (563,253) Other 229,984 229,984 5,417,090 5,475,729 OPERATING COSTA AND EXPENSES Electricity purchased for resale (1,545,654) (837,204) Depreciation and amortization (607,552) (607,552) Deferred loss from Itaipu - Other (2,825,115) (3,038,635) (4,978,321) (4,784,799) OPERATING RESULT BEFORE FINANCAIL RESULT 438,769 690,929 FINANCIAL RESULT 588,540 335,632 RESULT OF PARTICIPATIONS 145,730 145,730 OTHER REVENUES AND EXPENSES (9,801) (9,053) RESULT BEFORE SOCIAL CONTRIBUTION AND INCOME TAX 1,163,238 1,163,238 SOCIAL CONTRIBUTION AND INCOME TAX (409,070) (409,070) RESULT BEFORE PARTICIPATIONS 754,168 754,168 Minority Participation (15,917) (15,917) NET INCOME FOR THE PERIOD 738,251 738,251 NET INCOME PER SHARE R$ 0.65 R$ 0.65 9 Marketletter  March 2010 Balance Sheet for the period ended on March 31 (R$ thousand) Parent Company Consolidated Assets Current Assets Cash and cash equivalents Restricted cash Consumers and resellers Loans and financing Fuel consumption account - CCC Investment remuneration Renegotiated credits Fiscal assets deferred Compensation rights Sundry debts Materials and supplies Prepaid charges - - Other Non-Current Assets Loans and financing receivable Renegotiated credits Marketable securities Nuclear fuel inventories - - Fiscal assets deferred Collaterals and linked deposits - - Fuel consumption account - CCC Compensation rights Other Advances for shareholding participation Investments Property, plant and equipment Intangible Total Assets 10 Marketletter  March 2010 Parent Company Consolidated Liabilities and Stockholders Equity Current Liabilities Loans and financing Compulsory loan Suppliers Anticipated energy sales Taxes payable Fuel consumption account - CCC Shareholders remuneration Federal treasury credits Estimated obligations Reimbursement obligations Employee postemployment benefits - Provision for contingencies - - Fees as per regulations - - Other Non-Current Liabilities Loans and financing Federal treasury credits Global Reversal Reserve - RGR Compulsory loan Taxes payable - Shareholders remuneration - - Decommissioning obligations - - Anticipated energy sale - - Fuel consumption account - CCC Provision for contingencies Employee postemployment benefits - Uncovered liability in controlled cos - - Other Minority interest - - Stockholders Equity Capital Stock Additional paid-in capital Re-evaluation reserves Appropriated retained earnings Patrimonial evaluation adjustment Accrued income Advances for future capital increase Total Liabilities and Stockholders Equity 11 Marketletter  March 2010 Statement of Income for the period ended on March 31 (R$ thousand) Parent Company Consolidated Operating Revenues 2010 2010 Operations of electric energy (-) Regulatory charges on revenues - - (-) Taxes on revenues - - Equity in earnings of affiliated companies Other operating revenues - - Operating costs and expenses Payroll and related charges/thrird-party services/material and supplies Electricity purchased for resale Fuel for electric power production - - Taxes - PASEP and COFINS Use of basic transmission network - - Remuneration and reimbursement - - Depreciation and amortization Operating provisions Deferred loss from Itaipu - - Donations and contributions Other Operating result before financing result Financing result Other revenues (expenses) - - Operating Result Result before social contribution and minority participation Income tax Social Contribution Income before Participations Minority participation - - Net income (loss) for the period Net income (loss) per share R$0.65 R$0.09 R$0.65 R$0.09 12 Marketletter  March 2010 Cash Flow for the period ended on March 31 (R$ thousand) Parent company Consolidated Net income before income tax and social contribution Adjustments to reconcile net income with cash generated by operations Depreciation and amortization Net monetary/exchange variations Financial charges Equity method result Provision for uncovered liabilities Provision for deferred taxes 0 0 Provision for credits of questionable liquidation Provision for contingencies - - - Provision for complementary securities - - - Charges on RGR Adjustment present value - - - Regulatory assets/liabilities Minority participation result - - Financial charges on stockholders equity Result from Itaipu to compensate - - Loss/Income sales of assets - - Other (Increases) decreases in operating assets Restricted cash Consumers and resellers Fuel consumption account - CCC Deferred fiscal assets Reimbursement rights Debtors Stored materials 68 Expenses paid in advance - - Others Increases (decreases) in operating liabilities Compulsory loan Suppliers Anticipated energy sale Taxes and social contributions - Fuel consumption account - CCC Estimated obligations Reimbursement obligations Regulatory charges - - Others Resources from (applied in) operating activities Payment of Financial Charges Payment of Global Reversion Reserve (RGR) charges Financial Charges receivable - - - Payment of Income Tax and Social Contributions - - Judicial Deposits - - - Financing Activities Loans and financing obtained  long-term Loans and financing paid Shareholders remuneration - paid Payment of refinancing of taxes and contributions (principal) - - - Compulsory loan and Global Reversion Reserve Others - Resources from (applied in) financing activities Investment Activities Loans and financing - granted Loans and financing - received Received renegotiated energy credits - - - Acquisition of property, plant and equipment Acquisition of intangible assets - - - Acquisition/capital increase in corporate participations Received remuneration on investments in corporate partnerships Others Resources from (applied in) investment activities Increase (reduction) in cash and cash equivalent Cash and cash equivalent  beginning of period Cash and cash equivalent  end of period 13 Marketletter  March 2010 Structure of Eletrobras Capital structure As at March 31, 2010 the capital of Eletrobras had the following composition: Shareholders Common PREF. "A" PREF. "B" TOTAL TOTAL 905,023,527 % 146.920 % 227,186,643 % % Federal Gov. 52.00% 0.00% 41.56% Bndespar 21.08% 8.23% 18.50% FND 5.04% 4.03% FGHAB 0.11% 0.09% FGI 3.85% 0.77% FGO 0.49% 0.10% Treasury shares (*) 0.02% 0.00% Others 21.77% 100.00% 87.42% 34.95% Under CBLC Custody 21.65% 57.74% 70.43% 31.44% Residents 6.60% 57.74% 20.36% 9.37% Non-residents 7.71% 35.66% 13.31% ADR Prog. 7.34% 14.41% 8.76% Others 0.12% 42.26% 16.99% 3.51% Residents 0.12% 42.24% 16.99% 3.51% Non-residents 0.00% 28 0.02% 0.00% 0.00% (*) Shares kept in treasury resulting from the conversion of the compulsory loan. 14 Marketletter  March 2010 Eletrobras Shareholders 03/31/2010 03/31/2009 Variation Common 138.37% Pref. 1.10% Total 31.27% The amount of shareholders increased 31.27% between March 2009 and March 2010. There was an increase of 138.37% of the common shareholders and an increase of 1.10% of preferred shareholders. Eletrobras non-resident Shareholders 03/31/2010 03/31/2009 Variation Common 14.09% Pref. 6.06% Total 10.29% Between March 2010 and March 2009, there was an increase of 10.29% of non-resident shareholders. An increase of 14.09% of common shareholders and an increase of 6.06% of preferred shareholders, can be noticed. Eletrobras resident Shareholders 03/31/2010 03/31/2009 Variation Common 151.96% Pref. B 0.97% Total 32.17% Concerning the resident shareholders, between March 2009 and March 2010 there was a decrease in share participation of 32.17%. There was a decrease of common shares participation of 151.96% and preference shares participation of 0.97%. Share performance analysis Shares Eletrobras Preferred Shares - ELET6 During the first quarter of 2010, the maximum price achieved by Eletrobras preferred shares (ELET6) was R$ 35.01, on January 22. The lowest price registered was R$ 28.3, on February 24. The preferred shares had a valuation of 0.97% from R$31.55 on December 30, 2009 to R$ 31.86 on March 31, 2010. The quotations shown are values ex-dividend. Trading Performance São Paulo Stock Exchange Price (Average monthly price) Number of Trades (Average daily number) Number of Shares (Average daily number) Jan Feb Mar 15 Marketletter  March 2010 Eletrobras Common Shares - ELET 3 During the first quarter of 2010, the maximum price recorded by Eletrobras common shares (ELET3) was R$30.08, on January 22. The lowest price registered was R$ 23.25, on February 24. At the end of the quarter common shares reached the price of R$ 26.2. Regarding the price reached in December 2009, R$26 .02, the shares showed a positive variation of 0.67%. The quotations related are values ex-dividend. Trading Performance São Paulo Stock Exchange Price (Average monthly price) Number of Trades (Average daily number) Number of Shares (Average Daily number) Jan Feb Mar Analysis of Eletrobras shares and Ibovespa The table below represents, in index-numbers, the performance of Eletrobras shares and IBOVESPA. We can see that in the first quarter of 2010 Ibovespa had a variation of 2.60
